        Case: 1:19-cr-00260-JRA Doc #: 24 Filed: 11/06/19 1 of 31. PageID #: 141




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA,                          )   CASE NO.: 1:19-CR-00260
                                                    )
                 Plaintiff,                         )   JUDGE JOHN R. ADAMS
                                                    )
          v.                                        )
                                                    )
 ERIC D. BURROWS,                                   )   GOVERNMENT'S SENTENCING
                                                    )   MEMORANDUM
                 Defendant.                         )

         Now comes the United States of America, by and through its attorneys, Justin E.

Herdman, United States Attorney, and Brian S. Deckert, Assistant United States Attorney, and

hereby files this sentencing memorandum. The Government agrees the calculations contained

within the Presentence Investigation Report (“PSR”) filed October 29, 2019, and requests a

sentence within the specified Guideline range of 135 to 168 months. (Doc. 22: PSR, PageID

127).

I.       GUIDELINE CALCULATION AND OFFENSE CONDUCT

         A.     GUIDELINE CALCULATIONS CONTAINED IN THE PSR

         The PSR filed on October 29, 2019, sets forth the offense level for a violation of 18

U.S.C. § 2252(a)(2), Receipt of Visual Depictions of Real Minors Engaged in Sexually Explicit

Conduct, 18 U.S.C. § 225A(a)(5)(B), Accessing Child Pornography with Intent to View, and 18

U.S.C. § 2252A(a)(5)(B), Possession of Child Pornography. The PSR grouped the three counts

and made the following calculations for that group in paragraphs 21-33 as follows:

 Count Group 1: 18 U.S.C. § 2252(a)(2) – Receipt of Visual Depiction of Real Minors
 Engaged in Sexually Explicit Conduct
 Base offense level                                             22 §2G2.2(a)(2)
 No intent to distribute                                        - 2 §2G2.2(b)(1)
 Prepubescent minor or minor under 12                           +2 §2G2.2(b)(2)
 Sadistic/masochistic and/or infant/toddler material            +4 §2G2.2(b)(4)
     Case: 1:19-cr-00260-JRA Doc #: 24 Filed: 11/06/19 2 of 31. PageID #: 142



 Use of a computer                                                     +2   §2G2.2(b)(6)
 At least 600 or more images                                           +5   §2G2.2(b)(7)
    Subtotal                                                           33


       The PSR further set Defendant’s Criminal History Category as I due to a prior conviction

for OVI in 2013. The Defendant has failed to make a statement of acceptance of responsibility

which has resulted in an offense level of 33, with a Criminal History Category I, results in a

Guideline range of 135-168 months. (Doc. 22: PSR, PageID 127).

       B.      OFFENSE CONDUCT

       In March 2012, HSI Phoenix initiated an investigation into a password-protected, fee-

based foreign website, identified herein as “Website M.” In September 2017, HSI analyzed

payment processor records associated with Website M and identified individuals who made

multiple purchases from Website M. The payment processor records indicate that Eric D.

Burrows made approximately eight (8) purchases from Website M between February 3, 2018,

and April 16, 2018. Based upon the payment processor records and additional investigation by

HSI it was determined that Burrows purchased access to the files described below. Burrows

purchased access to a file containing several hundred images containing child pornography.

Records indicate that between August 15, 2017 and March 12, 2018, Burrows logged onto

Website M approximately 126 times.

       On April 16, 2019, a search warrant was executed at a business address owned by

Burrows. During the execution of the search warrant HSI located two (2) devices that were

previewed utilizing computer forensics equipment designed to access the material on the device

without altering the content thereon. The preview revealed that Burrows possessed child

pornography on those devices.




                                                 2
      Case: 1:19-cr-00260-JRA Doc #: 24 Filed: 11/06/19 3 of 31. PageID #: 143



       During the warrant execution Burrows was encountered at the business. Burrows

consented to being interviewed by agents. During the interview, Burrows admitted he utilized

the previously identified email address to access pornographic material. Burrows further

admitted that he exercised sole control over the email address, and that no other persons had

access to the contents. When questioned about the approximate ages of the persons featured in

the pornographic material that he had viewed, Burrows admitted that he had viewed

pornographic material featuring children as young as nine or ten years-of-age.

       A forensic review of the electronic devices seized from Burrows’ business and residence

revealed the following: 9,595 images of child abuse material, of which there were 5,678 unique

images, including 52 unique videos. This included images of pre-pubescent minors under the

age of 12. There were an additional 167,713 images of child exploitive but not considered child

abuse material. Further, of the 9,595 images of child abuse material, there were 163 images

containing sexual exploitation of infants or toddlers and sadistic or masochistic conduct.

II.    APPLICABLE LEGAL STANDARDS

       A.      LEGAL PRECEDENT FOR GUIDELINE SENTENCE

       The United States’ requested sentence in this case is consistent with the law and research

highlighting the danger posed by child pornography offenders. Numerous courts have

emphatically expressed the wretched consequences of child pornography. In United States v.

Goff, 501 F.3d 250, 258-59 (3rd Cir. 2007), the Third Circuit noted:

       Children are exploited, molested, and raped for the prurient pleasure of
       [defendant] and others who support suppliers of child pornography. These small
       victims may rank as anyone else in [defendant]’s mind, but they do indeed exist
       outside his mind. Their injuries and the taking of their innocence are far too real.
       There is nothing casual or theoretical about the scars they will bear from being
       abused for [defendant]’s advantage.




                                                 3
     Case: 1:19-cr-00260-JRA Doc #: 24 Filed: 11/06/19 4 of 31. PageID #: 144



       The defendant in United States v. MacEwan, 445 F.3d 237, 249-50 (3rd Cir. 2006), tried

to downplay his receipt of child pornography by claiming that he was not a violent offender or a

trafficker of guns or drugs. The Third Circuit was not persuaded, reasoning as follows:

       Congress found that where children are used in its production, child pornography
       permanently records the victim’s abuse, and its continued existence causes the
       child victims of sexual abuse continuing harm by haunting those children in future
       years. Moreover, Congress found little distinction in the harm caused by a
       pedophile, be he a distributor or mere consumer in child pornography, because the
       mere existence of and traffic in child pornographic images creates the potential
       for many types of harm in the community and presents a clear and present danger
       to all children. Furthermore, it inflames the desires of . . . pedophiles . . . who
       prey on children, thereby increasing the creation of and distribution of child
       pornography and the sexual abuse and exploitation of actual children who are
       victimized as a result of the existence and use of these materials.

Id. (citations omitted); see also United States v. Duhon, 440 F.3d 711, 718-20 (5th Cir. 2006);

United States v. Yuknavich, 419 F.3d 1302, 1310 (11th Cir. 2005); United States v.

Grosenheider, 200 F.3d 321, 332-34 (5th Cir. 2000).

       The Court in United States v. Cunningham, 680 F. Supp. 2d 844, 847 (N.D. Ohio 2010),

affirmed 669 F.3d 723 (6th Cir. 2012), imposed a guideline sentence on a child pornography

defendant. In denying the defendant's challenge to the legitimacy of the child pornography

guideline, the court reasoned:

       There can be no keener revelation of a society's soul than the way in which it
       treats its children. Given the current statistics surrounding child pornography, we
       are living in a country that is losing its soul.

       Child pornography is a vile, heinous crime. Mention the term to your average
       American and he responds with immediate disgust and a sense of unease.
       However, once it enters the legal system, child pornography undergoes
       sterilization. The sterilization goes far beyond properly removing emotion from
       sentencing decisions. Images are described in the most clinical sense. Victims all
       too often remain nameless. The only emotions on display are those of defendants,
       sorry that their actions were discovered by law enforcement.

       In United States v. Norris, 159 F.3d 926, 929-30 (5th Cir. 1998), cert. denied, 526 U.S.

1010 (1999), the defendant claimed that children depicted in child pornography are not

                                                4
     Case: 1:19-cr-00260-JRA Doc #: 24 Filed: 11/06/19 5 of 31. PageID #: 145



victimized by receipt. Rather, the defendant claimed that the victimization occurred solely when

the child pornography was produced. Id. The Fifth Circuit thoroughly repudiated that argument

as follows:

       Norris takes an unrealistically narrow view of the scope of harms experienced by
       the child victims of the child pornography industry. Unfortunately, the
       victimization of the children involved does not end when the pornographer’s
       camera is put away. The consumer, or end recipient, of pornographic materials
       may be considered to be causing the children depicted in these materials to suffer
       as a result of his actions in at least three ways.

       First, the simple fact that the images have been disseminated perpetuates the
       abuse initiated by the producer of the materials. [T]he materials produced are a
       permanent record of the children’s participation and the harm to the child is
       exacerbated by their circulation. . . . The consumer who merely or passively
       receives or possesses child pornography directly contributes to this continuing
       victimization.

       Second, the mere existence of child pornography represents an invasion of the
       privacy of the child depicted. Both the Supreme Court and Congress have
       explicitly acknowledged that the child victims of child pornography are directly
       harmed by this despicable intrusion on the lives of the young and the innocent . . .
       The recipient of child pornography obviously perpetuates the existence of the
       images received, and therefore the recipient may be considered to be invading the
       privacy of the children depicted, directly victimizing these children.

       Third, the consumer of child pornography instigates the original production of
       child pornography by providing an economic motive for creating and distributing
       the materials. As Congress put it in explicit factual findings:

              [T]he existence of and traffic in child pornographic images . . . inflames
              the desires of child molesters, pedophiles and child pornographers, thereby
              increasing the creation and distribution of child pornography and the
              sexual abuse and exploitation of actual children who are victimized as a
              result of the existence and use of these materials.

       Plainly, Congress has described a chicken-and-egg scenario in which it would be
       impossible to determine whether child pornographers or consumers of child
       pornography were initially responsible for the creation of the child pornography
       industry. The underlying point, however, is that there is no sense in
       distinguishing, as Norris has done, between the producers and consumers of child
       pornography. Neither could exist without the other. The consumers of child
       pornography therefore victimize the children depicted in child pornography by
       enabling and supporting the continued production of child pornography, which
       entails continuous direct abuse and victimization of child subjects.

                                                5
      Case: 1:19-cr-00260-JRA Doc #: 24 Filed: 11/06/19 6 of 31. PageID #: 146




Norris, 159 F.3d at 929-31 (emphasis in original) (citations omitted).

       B.        THE STABENOW MYTHOLOGY AND THE SENTENCING COMMISSION
                 REPORT

       On June 10, 2008, Troy Stabenow, an Assistant Federal Public Defender from the

Western District of Missouri, posted Deconstructing the Myth of Careful Study: A Primer on the

Flawed Progression of the Child Pornography Guidelines, on the Office of Defender Services

website. Essentially, Stabenow opined that §2G2.2 was based on emotional fears rather than

empirical study, and thus resulted in every offender receiving the statutory maximum sentence.

Central to his thesis was the notion that child pornography offenders are not as dangerous as

Congress thinks.

       Shortly thereafter, a district court in Wisconsin glommed onto the opinion piece, lifting

whole sections in support of a variance. 1 Very quickly, additional courts latched on to the

opinion piece, using it to support their “policy disagreements” with the §2G2.2 guideline. 2

Other courts, however, have since scrutinized the Stabenow argument, and found it failing in

many respects.

       For example, the Court, recognizing that there is no dispute that certain enhancements

apply in nearly every child pornography case, still rejected the a priori assertion that “frequency

of application” equates to “lack of utility.” 3 Indeed, the Court observed, “the frequency of the




1
   United States v. Hanson, 561 F. Supp. 2d 1004, 1005 (E.D. Wis. 2008). Interestingly,
Hanson engaged in conduct that the United States Sentencing Commission has since determined
should be considered as aggravating (discussed below), such as active communication with other
offenders.
2
   See United States v. Grober, 595 F. Supp. 2d 382, 394 (D.N.J. 2008) aff'd, 624 F.3d 592 (3d
Cir. 2010) (listing decisions that used the research in Stabenow's post).
3
    United States v. Cunningham, 680 F.Supp.2d 844, 851–853 (N.D. Ohio 2010).


                                                 6
      Case: 1:19-cr-00260-JRA Doc #: 24 Filed: 11/06/19 7 of 31. PageID #: 147



enhancements was expressly acknowledged by the Commission when it set the base offense

levels for these offenses.” 4 Moreover, the court expressly rejected the “frequency of application”

as a negation of the §2G2.2 guideline by noting that an opposite conclusion should be drawn

instead: “[T]he fact that more than fifty percent of offenders have over 300 images and that over

sixty-percent have sadistic and masochistic images supports a conclusion that even more harsh

sentences are required for deterrence.” 5 The court handily exposed another central flaw in the

Stabenow argument:

               The assertion that sentences should be reduced because it is easy to
               accumulate a large number of pictures quickly also rings hollow.
               The Court does not dispute that it is very likely that a defendant
               could acquire more than 600 images with just a few mouse clicks
               and several emails. But that number of images is not collected by
               accident. Instead, those images are sought out by a troubled mind,
               from like-minded individuals. Thus, a defendant makes a
               cognitive choice to seek out that level of images. Moreover, the
               Court has never before seen an argument that because a crime is
               easy to commit, it should be punished less severely. Robbery is
               certainly simplified from the criminal's perspective by the use of a
               firearm and the choice of a feeble, elderly victim. The Guidelines,
               however, do not lessen punishment because the crime was easier to
               commit. In fact, seeking out a vulnerable victim leads to a 2–level
               enhancement under the Guidelines. U.S.S.G. § 3A1.1(b)(1). This
               Court, therefore, will not alter its sentence simply because
               accessing and growing a database of child pornography has
               become easier as technology has advanced. 6




4
    Id. at 851-852.
5
    Id. at 852-853.
6
   United States v. Cunningham, 680 F.Supp.2d at 851–53 (emphasis in original), see also
United States v. Johnson, 765 F. Supp. 2d 779, 782 (E.D. Tex. 2010) (“Gratuitous attacks on the
Guidelines or Congress by a defendant for ‘policy reasons’ add nothing to the analysis of a
particular case, or to the law in general. Claiming that there is a disparity between the
Guidelines sentence for a first-time offender who has visually raped numerous children and one
who has possessed illegal drugs ignores congressional intent to ‘avoid unwarranted sentence
disparities among defendants ... guilty of similar conduct.’”).


                                                7
      Case: 1:19-cr-00260-JRA Doc #: 24 Filed: 11/06/19 8 of 31. PageID #: 148



        After opinions such as the above, the Stabenow opinion piece has been largely replaced

by the United States Sentencing Commission’s 2012 “Report to Congress: Federal Child

Pornography Offenses” (“the Report”). 7 The argument remains largely the same, the §2G2.2

guideline should be abandoned because every offender gets every specific offense characteristic

(“SOC”), such that §2G2.2 fails to meaningfully distinguish between dissimilar offenders with

every offender receiving a sentence that is too harsh.

        To be certain, the Report does not counsel that courts abandon the §2G2.2 guideline in its

entirety, or even to disregard certain SOCs within the guideline. Nor does the Report identify so-

called “empirical defects” within the guideline. The Report does confirm, however, that there is

widespread and growing sentencing disparity in §2G2.2 cases. 8 Further, the Report observed

that “no offender or offense characteristics appeared to account for these practices in most

cases.” 9 To put another way, district courts have failed to explain why they vary downward and

what factors distinguished one offender from another, leaving the USSC to simply guess at ways

to improve the guideline.

        Even so, the Report does recommend the following amendments to §2G2.2:

                  The Commission believes that the following three categories of
                  offender behavior encompass the primary factors that should be
                  considered in imposing sentences in §2G2.2 cases:

                  1) the content of an offender’s child pornography collection and
                  the nature of an offender’s collecting behavior (in terms of volume,
                  the types of sexual conduct depicted in the images, the ages of the
                  victims depicted, and the extent to which an offender has




7
   The Report is available online at: http://www.ussc.gov/news/congressional-testimony-and-
reports/sex-offense-topics/report-congress-federal-child-pornography-offenses.
8
    The Report, Chapter 12, p.317.
9
    Id. at 318.


                                                   8
      Case: 1:19-cr-00260-JRA Doc #: 24 Filed: 11/06/19 9 of 31. PageID #: 149



                   organized, maintained, and protected his collection over time,
                   including through the use of sophisticated technology);

                   2) the degree of an offender’s engagement with other offenders
                   — in particular, in an internet “community” devoted to child
                   pornography and child sexual exploitation; and

                   3) whether an offender has a history of engaging in sexually
                   abusive, exploitative, or predatory conduct in addition to his child
                   pornography offense. 10

           To be clear, the Commission still found value in many of the current SOCs, as reflected

in the first category. The Commission observed, “the current scheme places insufficient

emphases on other relevant aspects of collecting behavior as well as on offenders’ involvement

in child pornography communities and their sexual dangerousness.” 11 The Commission

specifically referenced the current SOC for number of images as outdated, but still maintained

the volume of images was an important factor. Importantly, the Commission observed “[a]t the

same time, [the guideline] results in unduly lenient ranges for other offenders who engaged in

aggravated collecting behaviors not currently addressed in the guideline, who were involved in

child pornography communities…” 12 Put another way, the Commission observed that district

courts fail to adequately account for aggravating factors.

           To be clear, the 2012 Report neither counsels nor encourages this Court or any other to

abandon the §2G2.2 guideline. Indeed, the guideline remains the starting point for fashioning a

sentence that avoids unwarranted sentencing disparities. 13 To the extent that the Report




10
     Id. at 320.
11
     Id. at 321.
12
     Id.
13
     Gall v. United States, 552 U.S. 38, 49 (2007).


                                                     9
     Case: 1:19-cr-00260-JRA Doc #: 24 Filed: 11/06/19 10 of 31. PageID #: 150



addresses limitations of the §2G2.2 guideline, it also speaks to the district courts’ failures to

adequately identify and consider aggravating conduct that is not captured in the guideline.

       To the extent the defense will argue that certain SOCs are inherent to the crime, the

Government responds that SOCs are not inherent to the crime, but instead track more closely to

investigative strategies. Given the limitations or resources (stretched ever thinner by the

increasingly routine appearance of exceedingly large computer storage for analysis),

investigations have tended to focus on certain types of offenders, i.e., the worst of the worst. The

reason for that focus is simple, it tends to reveal the most dangerous offenders, allowing law

enforcement to interrupt or prevent the ongoing abuse of children. In this case, the investigative

strategy revealed an offender accessing child pornography from a website devoted to the

exploitation of children.

               While it is absolutely true that the §2G2.2 guideline is higher than
               it was in the 1990s, both Congress and the courts have access to
               more and better information about child pornography offenders. In
               fact, recent research published in the Journal of Sexual Aggression
               demonstrates that Congress’s so-called “meddling” in §2G2.2 was
               justified:

               Crimes involving the possession, distribution, or manufacture of
               child pornography constitute violations of specific laws pertaining
               to the receipt and transmission of child abuse/exploitation images,
               and as a result there is a tendency for some individuals to assume
               these offenders are somehow distinct from child molesters (i.e.,
               ‘hands-on’ abusers). This assumption, in fact, is a key reason why
               recent years have seen an increase in judicial sentences that fall
               below sentencing guidelines (United States Sentencing
               Commission, 2012), a trend that may be attributable to an
               impression that the rate of ‘crossover’ between child pornography
               collection and hands-on abuse is low (Eke & Seto, 2011; Endrass
               et al., 2009; Seto, Hanson, & Babchishin, 2011).

               The logic of this conceptual view is somewhat befuddling. It
               ignores the observation that individuals who molest children and
               those who download and masturbate to child pornographic images
               share a primary motivational pathway - both are sexually aroused
               by minors (Seto et al., 2006). It therefore should come as no


                                                  10
     Case: 1:19-cr-00260-JRA Doc #: 24 Filed: 11/06/19 11 of 31. PageID #: 151



                  surprise that offenders whose sexual fantasies and urges involve
                  children are able to derive pleasure and gratify their deviant
                  impulses through a variety of means, and it suggests that
                  significant ‘crossover’ may exist between these crimes.

                  Although some research (Elliott, Beech, Mandeville-Norden, &
                  Hayes, 2009; Howitt & Sheldon, 2007; Webb, Craissati, & Keen,
                  2007) has shown differences between groups of ‘online’ and
                  ‘offline’ offenders, most is limited by an important assumption;
                  that is, an individual is a hands-off offender simply because
                  official records do not reflect contact sexual offending. This
                  assumption appears unwise, given the base rates for detecting
                  sexual abuse are extraordinarily low, the finding that most victims
                  of abuse never report their victimization to law enforcement, and
                  the low percentage of arrests leading to convictions (Centers for
                  Disease Control and Prevention, 2010; National Centers for Policy
                  Analysis, 1999; US Department of Justice, 2010, 2012).
                  Researchers should never assume an offender has not committed a
                  hands-on crime merely because his or her criminal record does not
                  reflect such a charge or conviction. 14

           This study goes on to describe its own processes as well as results. The study was

comprised of 127 persons under investigation for the possession, receipt, or distribution of child

pornography who agreed to take a polygraph examination regarding their hands-on activity. 15

These individuals had no known history of hands-on offending. 16 Six individuals (4.7%)

admitted to sexually abusing at least one child prior to the polygraph. 17 However, during the

polygraph procedures, an additional 67 individuals (52.8%) of the study sample provided

disclosures about hands-on abuse they had perpetrated. That means a total of 57.7% of the

sample admitted to previously undetected hands-on sexual offenses. 18 For children and judges,



14
   M.L. Bourke, et. al., “The use of tactical polygraph with sex offenders,” Journal of Sexual
Aggression (2014), p. 5-6 (emphasis added).
15
     Id. at 8.
16
     Id.
17
     Id.
18
     Id.


                                                  11
     Case: 1:19-cr-00260-JRA Doc #: 24 Filed: 11/06/19 12 of 31. PageID #: 152



that percentage gives worse odds than a coin-toss. Even more shocking is the total number of

hands-on victims for these 73 individuals: 282 children, nearly four per offender. 19

        This study is important because it supports the results of prior studies, i.e., that child

pornographers have high rates (as high as 85%) of previously unreported sexual offenses against

children. 20 This should come as little surprise, as other studies that relied solely upon prior

official reports (arrests or convictions) showed a 20-28% association between child pornography

offenses and contact sex offenses. 21 Despite these peer-reviewed studies that support lengthy

sentences, some courts continue to view these offenders as simple voyeurs of relatively low risk,




19
     Id. at 9, Table I.
20
    Michael L. Bourke & Andres E. Hernandez, “The ‘Butner Study’ Redux: A Report on the
Incidence of Hands-On Child Victimization by Child Pornography Offenders,” 24 Journal of
Family Violence 183 (2009) (study of 155 federal child pornography offenders in the United
States who participated in the residential sex offender treatment program at FCI Butner from
2002–05; finding that official records, including the offenders’ presentence reports in their child
pornography cases, revealed that 26% had previously committed a contact sex offense, yet
finding that “self reports” of the offenders in therapy revealed that 85% had committed prior
“hands on” sex offenses)(emphasis added); see also The Report, Ch. 7, p. 173 (“The six self-
report studies taken together reported a rate of 55 percent.”).



21
     Janis Wolak et al., “Child Pornography Possessors: Trends in Offender and Case
Characteristics,” 23 Sexual Abuse: A Journal of Research & Treatment 22, 33–34 (2011)
(finding, based on 2006 data from surveys of approximately 5,000 law enforcement officials
throughout the United States, that 21% of cases that began with investigations of child
pornography possession “detected offenders who had either committed concurrent sexual abuse
[offenses] or been arrested in the past for such crimes”); Richard Wollert et al., “Federal Internet
Child Pornography Offenders — Limited Offense Histories and Low Recidivism Rates,” in The
Sex Offender: Current Trends in Policy & Treatment Practice Vol. VII (Barbara K. Schwartz
ed., 2011) (based on a study of 72 federal child pornography offenders in the United States who
were treated by the authors during the past decade, the authors found that 20, or 28%, had prior
convictions for a contact or non-contact sexual offense, including a prior child pornography
offense).



                                                  12
     Case: 1:19-cr-00260-JRA Doc #: 24 Filed: 11/06/19 13 of 31. PageID #: 153



cowing to the hyperbolic and distinctly un-empirical criticisms of the §2G2.2 guideline, using

those criticisms as the sole basis for variance.

        The United States does not ask the Court to use the Bourke study, or any of the studies

discussed, as proof of uncharged crimes. However, the United States does ask the Court to

consider that these studies highlight the seriousness of the offense, as well as the rightness of

Congress’s intervention. These studies support the guideline, and indicate that lengthy and

substantial sentences for child pornography offenders are appropriate. As a district court in the

Tenth Circuit recently observed, regarding one of the predecessors to the Bourke study:

                The Butner Study Redux has some purpose, however. When
                defendants come to Court and ask the Court to make some
                Kimbrough v. United States variance, and argue that the guideline
                range is too harsh, the Court is inclined to reject such arguments,
                based in part on the Butner Study Redux and other standards. At
                the present time, the studies indicate a strong correlation between
                looking and touching in the past for many defendants, regardless
                whether the correlation is eighty-five percent or fifty-five percent.
                This correlation is disturbing. As long as the strong correlation
                remains unrefuted, there is no reason to have a substantive
                disagreement with the guideline range. 22

The Crisman court went on to observe:

                Congress, as the democratic branch, and the Commission, trying to
                express Congressional intent, has expressed this intuition with
                harsh sentences, in part to protect the public. The federal courts
                should be hesitant to disagree with this democratic expression by
                varying because of its own view of what sentences are needed to
                protect the public. If the Butner Study Redux turns out to be
                accurate, or even close to accurate, then lay people's intuition that
                people who engage in the socially deviant behavior of child
                pornography may engage in other socially deviant behavior may be
                right all along.23



22
    United States v. Crisman, 39 F.Supp.3d 1189, 1255-1256 (D.N.M. July 22, 2014) (emphasis
added).
23
     Id. at 1256.


                                                   13
     Case: 1:19-cr-00260-JRA Doc #: 24 Filed: 11/06/19 14 of 31. PageID #: 154



The Crisman court did not have the benefit of the 2014 Bourke study. The Crisman court also

did not have the benefit of yet another much more recent study by DeLisi, et al., involving

federal sex offenders. 24

           The 2016 DeLisi study revealed that non-contact sex offenders, such as those convicted

of possession of child pornography, are very likely to have a history of contact sexual

offending. 25 This study involved 119 federal sex offenders from 2010-2015, for which 69%

reported a contact sex offense during polygraph examination, divulging 397 victims. 26 Of the

119 participants, 57 had been convicted of only possession or receipt of child pornography. 27

More than half of the offenders in the highest number-of-victims category (10 or more) had been

convicted of possessing or receiving child pornography. 28 The two most prolific offenders –

with 22 and 24 victims – were child pornography offenders. 29 The study concluded, “the current

analyses indicate that child pornography offenders are significantly more severe than their instant

conviction offense indicates. More often than not, they are contact sexual abusers.” 30

           These two studies show that “lay people’s intuition” and Congress has been right all

along. These studies show that Congressional “meddling” in the §2G2.2 guideline was justified.

These studies demonstrate that earlier judicial reliance upon the Stabenow mythology was

unfortunately misplaced. Judicial variances downward, based solely upon a “policy



24
    Matt DeLisi, et al., (2016),"The dark figure of sexual offending: new evidence from federal
sex offenders," Journal of Criminal Psychology, Vol. 6, Iss. 1, pp. 3 – 15.
25
     Id. at 11.
26
     Id. at 5, 7.
27
     Id. at 6.
28
     Id. at 7, 11.
29
     Id. at 11.
30
     Id.


                                                  14
     Case: 1:19-cr-00260-JRA Doc #: 24 Filed: 11/06/19 15 of 31. PageID #: 155



disagreement” with the formulation of the §2G2.2 guideline, are unsupportable if not

irresponsible. These studies demonstrate that continued entertainment of the mythology

propounded by the Stabenow op-ed piece only inures benefit to a uniquely homogenous offender

group (white and male), which does not promote respect for the law.

           On this last point, it is important to note that the arguments against the §2G2.2 guideline

have been co-opted from Kimbrough. 31 In Kimbrough, the Supreme Court expressly

contemplated the racially disparate treatment of African-American defendants in the

“crack/powder cocaine 100/1 ratio” context. 32 As the Supreme Court observed, because 85% of

crack offenses in federal court were African-American, there was a widely held perception that it

promotes unwarranted disparity based on race. 33 The Supreme Court relied upon empirical

research showing the dangers of crack were overstated. 34

           In the child pornography context, however, the Kimbrough argument has been turned on

its head. Despite empirical, peer-reviewed studies showing that these offenders are more

dangerous than perceived, district courts continue to understate that danger by varying at an

unusually high rate to the benefit of an offender group that is more than 80% white and male. 35

While the United States does not advance a “reverse Kimbrough” argument, the United States

argues against this Court finding Defendant’s arguments as “quite forceful” or that they “may be



31
     Appellant’s Brief, p. 4, citing Kimbrough v. United States, 552 U.S. 85 (2007).
32
     Kimbrough v. United States, 552 U.S. 85, 98 (2007).
33
     Id.
34
     Id. at 97-98.
35
    The Report, Chapter 12, p. 317 (noting that, for FY 2011, “within range” sentences occurred
in only 32.7% of cases under § 2G2.2, meaning two-thirds received a below-range sentence); see
also United States Sentencing Commission, Sourcebook of Federal Sentencing Statistics, Table
28 (only 442 of 1557 (28%) of offenders with a primary § 2G2.2 guideline received a “within
range” sentence in FY 2015).


                                                    15
       Case: 1:19-cr-00260-JRA Doc #: 24 Filed: 11/06/19 16 of 31. PageID #: 156



correct.” 36 In light of newer research, this Court should reject any Stabenow-type arguments as

incorrect, non-material, and frivolous, and that further reliance upon them would “seriously

affects the fairness, integrity, or public reputation of judicial proceedings” in a negative

manner. 37 With the benefit of more recent, empirical, peer-reviewed studies referenced above,

this Court should affirmatively disapprove of this type of argument.

III.      SENTENCING GUIDELINES COMPUTATION

          A.     DEFENDANT QUALIFIES FOR ALL SENTENCING ENHANCEMENTS
                 LISTED IN THE PSR, AND HIS TOTAL ADJUSTED OFFENSE LEVEL
                 SHOULD THEREFORE BE 33.


          The Sentencing Commission deliberately set the base offense level at 22, purposefully

leaving room for frequently applied enhancements in child pornography cases:

          The Commission determined that a base offense level of level 22 is appropriate for
          trafficking offenses because, when combined with several specific offense
          characteristics which are expected to apply in almost every case (e.g., use of a
          computer, material involving children under 12 years of age, number of images),
          the mandatory minimum of 60 months’ imprisonment will be reached or exceeded
          in almost every case by the Chapter Two calculations.

U.S.S.G. App. C, Amendment 664, pp. 58-59 (emphasis added). As the Commission clearly

stated, they set the base offense level at 22, contemplating that almost every case would have an

enhancement for use of a computer, material involving children under 12 years of age, and

number of images. These enhancements were mandated by Congress, so the Commission




36
    United States v. Regan, 627 F.3d 1348 (10th Cir. 2010) (observing Stabenow-type
arguments were “quite forceful” in dicta); United States v. Grigsby, 749 F.3d 908, 911 (10th Cir.
2014) (commenting that “defendant may be correct when he says the child pornography
production guideline, § 2G2.1, suffers from the same apparent defect as the distribution
guideline, § 2G2.2.”).
37
       United States v. Ruiz-Terrazas, 477 F.3d 1196, 1199 (10th Cir. 2007).



                                                 16
       Case: 1:19-cr-00260-JRA Doc #: 24 Filed: 11/06/19 17 of 31. PageID #: 157



effectively built them into the base offense level by setting the base offense level lower than they

normally would have for an offense carrying a mandatory minimum five-year sentence.

         The government submits that Defendant qualifies for all of the following sentencing

enhancements. With his total offense level being 33, the final adjusted offense level is 30 after

accounting for his Acceptance of Responsibility if he chooses to take advantage of it. (Doc. 22:

PSR, PageID 120-1). Additional explanation is provided where necessary.

   •     “Pursuant to §2G2.2(b)(2), if the material involved a prepubescent minor or a minor
         who had not attained the age of 12, increase by 2 levels.” Id., at p. 121, ¶ 23.

         Burrows accessed an Internet website dedicated to the distribution and/or collection of

image and video files depicting the sexual exploitation of children. There were a total of 9,595

image files and 52 video files discovered on Burrows’ electronic devices which were connected

to the Internet. All of those files involved prepubescent minors or minors who had not attained

the age of 12.

   •     “Pursuant to §2G2.2(b)(4), if the offense involved material that portrays (A) sadistic
         or masochistic conduct or other depictions of violence; or (B) sexual abuse or
         exploitation of an infant or toddler, increase by 4 levels.” Id., at p. 121 ¶ 24.

         HSI recovered 2 video files and 163 image files of infants and/or toddlers and 75 image

files of children involved in sadistic and masochistic violence. The following description is an

example of the material located on Burrows’ electronic devices: an image depicting a toddler

female lying on her side with her mouth open while an adult male holds his erect penis male’s

face is not visible, and the camera focuses on the act; an image depicting a close-up of a toddler

female lying on her back with her legs spread and an adult male’s erect penis res adult male’s

face is not visible, and the camera focuses on the act; and a video file labeled “masochist girl in

red” which depicted a prepubescent female who appears to be interacting with an unknown

individual on a web camera. The female removes her clothing and is observed whipping her


                                                 17
       Case: 1:19-cr-00260-JRA Doc #: 24 Filed: 11/06/19 18 of 31. PageID #: 158



buttocks, chest, and genitals with a black leather belt. She is also observed tying the belt and a

scarf around her head and using them as a gag in her mouth. The female also wraps the belt

around her neck. The female inserted her fingers into her vagina and anus.

   •      “Pursuant to §2G2.2(b)(6), if the offense involved the use of a computer or an
         interactive computer service for the possession, transmission, receipt, or distribution
         of the material, or for accessing with intent to view the material, increase by 2
         levels.” Id. at p. 121 ¶ 25.

         The use of computer penalty was enacted to curb the explosion of child pornography on

the internet; the fact that internet pornography is so pernicious is not a basis to reduce penalties.

Indeed, there is no other area of criminal law where, when severe crime become more common,

the penalties are reduced. Therefore, this Court should impose a two level enhancement for the

use of a computer.

         When penalties for child pornography were first established, they were directed to the

receipt and distribution of child pornography via the mails. By the mid 1980=s, law enforcement

could confidently assert that it had the resources to address the distribution of child pornography

and believed it to be on the decline. Pornography distribution over the internet, however,

emerged as its primary concern. S. Rep. 99-537 at 44; H.R. Rep. 99-910 at 4-5; see also United

States v. Williams, 553 U.S. 285, 306 (2008) (Achild pornography harms and debases the most

defenseless of our citizens. Both the State and Federal Governments have sought to suppress it

for many years, only to find it proliferating through the new medium of the Internet.@).

         In 1995, Congress observed this emerging trend, finding Athat as the use of computers

and the use of electronic communications increase for people in business and personal use, it has,

unfortunately, also increased for criminal use, including the sale of pornographic materials.@ 141

Cong.Rec. H4122-01 at H4123. As a result, Congress sought not only to toughen penalties for

child pornography and child exploitation, but also to address the impact of the rise of internet


                                                  18
     Case: 1:19-cr-00260-JRA Doc #: 24 Filed: 11/06/19 19 of 31. PageID #: 159



usage on these crimes. Id. It therefore enacted the Sex Crimes Against Children Prevention Act

of 1995 (SCACPA), Pub. L. 104-71, directing the Sentencing Commission to raise the Base

Offense Level and to add an enhancement in cases under 18 U.S.C. ' 2251(c)(1)(A) or

' 2252(a)(1)-(3) where a computer was used to Atransmit the notice of@ or Atransport or ship@ the

images. H.R. REP. 104-90. Congress provided ample justification for application of the

enhancement not only to distribution, but also to receipt and possession. While the Commission

has subsequently suggested further refinements to the application of this minor enhancement,

based on the greater impact of a large-scale distributor of pornography versus someone who

downloaded pornography for his own use, Congress provided reasonable justification for

applying the enhancement to any use of a computer, particularly emphasizing the difficulty of

detecting consumption of child pornography. 38



38
    The House Judiciary Committee Report on SCACPA found that computer transmission of
child pornography presented a threat to children: ADistributing child pornography through
computers is particularly harmful because it can reach an almost limitless audience. Because of
its wide dissemination and instantaneous transmission, computer-assisted trafficking is also more
difficult for law enforcement officials to investigate and prosecute.@ H.R. Rep. 104-90.
Furthermore, the use of a computer for transmission increases the likelihood that children may
see the images and that Apedophiles may use a child=s fascination with computer technology as a
lure to drag children into sexual relationships.@ Id. Although these rationales apply to
possession as well as distribution of pornography, the initial legislation proposed in the House
only applied the enhancement for use of a computer to distribution.

       Senators Grassley, Hatch, Thurmond, Thompson and Roth offered Amendment 595 to
H.R. 1240, which included application of the enhancement for use of a computer to possession.
141 Cong. Rec. S5509-12, S5519-02. Senator Grassley specifically spoke about the need to
make penalties for various violations of child pornography statutes stronger when a computer
was used, whether for distribution or for possession:

       Computers are now the preferred business forum for child pornographers. Due to
       modern technology, predatory pedophiles sell, purchase and swap the most vile
       depictions of children engaged in the most outrageous types of sexual conduct.
       Simply put, child pornography on computers is dangerous and must be stopped. In
       the past, whenever State or Federal law enforcement agents arrested a child
       pornographer, or ring of child pornographers, they seized and then destroyed the

                                                 19
     Case: 1:19-cr-00260-JRA Doc #: 24 Filed: 11/06/19 20 of 31. PageID #: 160



       Moreover, the harms cause by the use of computers to commit this offense only increased

in the next decade. A bipartisan staff report of the House Committee on Energy and Commerce

recently emphasized that, as the market for child pornography had exploded in the past 15 years

through the Internet, and technology has enabled the exchange of greater number of images,

child pornography has been increasing vastly in amount, and depictions are of younger children

and more violent. 39

       The enhancement is now extremely common because the harm caused by the use of the

computer in extremely common; use of a computer is not, however, any less pernicious than it

was when Congress and the Commission first raised the possibility of an enhancement. Instead,

use of a computer is properly penalized more significantly that receipt or distribution by mail

because of the far greater accessibility and spread of the images, as well as the vastly greater




       child pornography. This kept child pornography out of the hands of child
       molesters and preserved the privacy of the children who had been so callously
       exploited. But now, because of digital computer technology, it is nearly
       impossible to actually destroy child pornography. That means there will be more
       child pornography for child molesters and less privacy for abused children. We in
       Congress must do something. H.R. 1240 and the Grassley-Hatch-Thurmond
       amendment would discourage child pornographers from using computers to trade
       in child pornography. And when the U.S. Sentencing Commission reports to us
       this fall on how computer child pornographers are being punished, I will take a
       close look to see if there is anything the Senate can do to provide even more
       protection to children.

141 Cong. Rec. S5509-02. The amended bill passed with unanimous consent in the Senate and
then was sent back to the House. There, Rep. Schumer explained that the Senate amendment
better reflects the House=s original intent: Athis bill strengthens the punishment for sexual crimes
involving children . . . . On behalf of the Crime Subcommittee, I am satisfied that the changes
made in the other body actually strengthen the bill and I have no objection to them.@ 141 Cong.
Rec. H14319-02.
39
   See January 2007 bipartisan staff report of the House Committee on Energy and Commerce,
ASexual Exploitation of Children over the Internet,@109th Congress, 2nd Session.


                                                 20
          Case: 1:19-cr-00260-JRA Doc #: 24 Filed: 11/06/19 21 of 31. PageID #: 161



difficulty law enforcement had in detecting and stopping such crimes.

      •     Pursuant to §2G2.2(b)(7), if the offense involved 600 images or more, increase by 5
            levels. Id. at ¶ 26.

            Law enforcement discovered 52 video files and 9,595 image files eon Burrows’

electronic devices. Application note 6(B)(ii) for U.S.S.G. §2G2.2 states that “[e]ach video,

video-clip, movie, or similar visual depiction shall be considered to have 75 images. If the

length of the visual depiction is substantially more than 5 minutes, an upward departure may be

warranted.” In this case, the longest movie was 48 minutes long. Therefore, Burrows qualifies

for each of the aforementioned sentencing enhancements.

            Each of the enhancements are rationally based and is a reflection of either the

Commission’s institutional expertise or a Congressional mandate. The flaw in the argument that

a universally applied enhancement is irrational is the conclusion that if statistics show that most

offenders are subject to certain enhancements, then those enhancements should be absorbed into

the base offense level. The reality is that law enforcement rightly targets the most serious

offenders and may choose not to prosecute lesser offenders, such as those still receiving material

in the mail. As such, statistics showing how often certain enhancements apply is not a reflection

of how the offense is usually committed, but rather is a reflection of the success of law

enforcement in identifying and apprehending those who commit the offense in the most serious

way.

IV.         SENTENCING FACTORS 18 U.S.C. § 3553(A)

            Upon properly calculating the advisory guideline range, this Court is required to follow

18 U.S.C. § 3553(a), which states:

                   This Court is required to consider the following factors in
                   determining the sentence.




                                                    21
     Case: 1:19-cr-00260-JRA Doc #: 24 Filed: 11/06/19 22 of 31. PageID #: 162



               (a) Factors to be considered in imposing a sentence.--The court
               shall impose a sentence sufficient, but not greater than necessary,
               to comply with the purposes set forth in paragraph (2) of this
               subsection. The court, in determining the particular sentence to be
               imposed, shall consider--

                   (1) the nature and circumstances of the offense and the history
                   and characteristics of the defendant;

                   (2) the need for the sentence imposed--

                       (A) to reflect the seriousness of the offense, to promote
                       respect for the law, and to provide just punishment for the
                       offense;

                       (B) to afford adequate deterrence to criminal conduct;

                       (C) to protect the public from further crimes of the
                       defendant; and

                       (D) to provide the defendant with needed educational or
                       vocational training, medical care, or other correctional
                       treatment in the most effective manner;

                   (3) the kinds of sentences available;

                   (4) the kinds of sentence and the sentencing range established
                   for--

                   (5) any pertinent policy statement--

                   (6) the need to avoid unwarranted sentence disparities among
                   defendants with similar records who have been found guilty of
                   similar conduct; and

                   (7) the need to provide restitution to any victims of the
                   offense.

18 U.S.C. § 3553(a).

       A.      NATURE AND CIRCUMSTANCES OF THE OFFENSE

       The Government refers to the Offense Conduct section herein and Defendant’s PSR for

descriptions of the nature and circumstances of the offenses in the case at bar.




                                                22
     Case: 1:19-cr-00260-JRA Doc #: 24 Filed: 11/06/19 23 of 31. PageID #: 163



       B.      HISTORY AND CHARACTERISTICS OF THE DEFENDANT

       Burrows has no prior serious felony convictions and various misdemeanor convictions.

Burrows told pretrial services that he grew up in a positive environment and denied any abuse or

neglect. Burrows was married and the relationship involved domestic violence. Burrows has

three adult children, ages 21, 23, and 24. Burrows tested positive for marijuana and

amphetamines while under the supervision of pretrial services. Burrows graduated high school

and owns his own auto body repair/paint shop.

       C.      NEED FOR THE SENTENCE IMPOSED TO REFLECT SERIOUSNESS OF
               OFFENSE, PROMOTE RESPECT FOR THE LAW, AND PROVIDE JUST
               PUNISHMENT

       Burrows was not a passive observer or downloader of child pornography on the internet.

He was clever enough to find and use the wesbsite “M” which is used for child sexual

exploitation. In Bistline, the Sixth Circuit noted a reasonable sentence must reflect the

seriousness of the offense or provide for any general or specific deterrence. United States v.

Bistline, 665 F.3d 767-68 (6th Cir. 2012). A sentence at or near the mandatory minimum would

offend the seriousness of the offense and the impact on its victims. Congress has plainly

indicated, “[e]very instance of viewing images of child pornography represents a . . . repetition

of their abuse.” 18 U.S.C. § 2251 (Historical and Statutory Notes: Child Pornography

Prevention of 2006, Pub. L. No. 109-248, Title V, § 501, July 27, 2006, 120 Stat. 587, 623

(2006)). The words of Congress and many courts echo the victims themselves. For many

victims, the downloading of images is just as traumatic as the initial act of abuse. These victims

express embarrassment of being depicted in these extremely vulnerable situations. They also

express fear of being watched and subsequently recognized by people like Defendant who fixate

on videos and images of them.




                                                23
     Case: 1:19-cr-00260-JRA Doc #: 24 Filed: 11/06/19 24 of 31. PageID #: 164



       Burrows committed child exploitation offenses in the comfort and privacy of his own

home, and he alone is responsible for his actions and the impact they have had on the children

depicted in those images. Thus the Government’s request for a sentence within the Guideline

range as calculated by the PSR.

       D.      NEED FOR SENTENCE TO AFFORD ADEQUATE DETERRENCE

       Congress, the Supreme Court, and the Sentencing Commission believe general deterrence

is a very important factor when considering an appropriate sentence. United States v. Irey, 612

F.3d 1160, 1206 (citing United States v. Ferber, 458 U.S. 747, 760 (1982) (The most expeditious

if not the only practical method of law enforcement may be to dry up the market for [child

pornography] by imposing severe criminal penalties on persons selling, advertising, or otherwise

promoting the product); Osbourne v. Ohio, 495 U.S. 102, 109-10 (1990) (It is also surely

reasonable for the State to conclude that it will decrease the production of child pornography if it

penalizes those who possess and view the product, thereby decreasing demand); United States v.

Goff, 501 F.3d 250, 261 (3rd Cir. 2007) (Deterring the production of child pornography and

protecting the children who are victimized by it are factors that should have been given

significant weight at sentencing.); United States v. Barevich, 445 F.3d 956, 959 (7th Cir. 2006)

(The avenue Congress has chosen to weaken the child pornography industry is to punish those

who traffic in it. Transporting and receiving child pornography increases market demand. The

greater concern under the Guidelines is for the welfare of these exploited children.). In United

States v. Goldberg, 491 F.3d 668, 672 (7th Cir. 2007), the court opined:

       Young children were raped in order to enable the production of the pornography that

Burrows downloaded and consumed himself. The greater the customer demand for child

pornography, the more that will be produced. Sentences influence behavior, or so at least

Congress thought when in 18 U.S.C. § 3553(a) it made deterrence a statutory sentencing factor.

                                                 24
     Case: 1:19-cr-00260-JRA Doc #: 24 Filed: 11/06/19 25 of 31. PageID #: 165



The logic of deterrence suggests that the lighter the punishment for downloading and uploading

child pornography, the greater the customer demand for it and so more will be produced.

        In fact, the Bistline Court reversed a district court that failed to see any importance in

general deterrence. See United States v. Bistline, 665 F.3d 758, 767 (6th Cir. 2012). The district

court stated, “general deterrence . . . will have little [if] anything to do with this particular case.”

Id. The Sixth Circuit found “that [the district court’s] statement is inexplicable, and in any event

conflicts with our statement that ‘general deterrence is crucial in the child pornography

context[.]’” Id. (citing United States v. Camiscione, 591 F.3d 823, 834 (6th Cir. 2010)).

        Despite the fact that Burrows and others who have an overwhelming desire for young

children may not be deterred even if the sentence for the crimes was life, it is also true that others

would certainly not be deterred if Burrows received a low sentence. These offenders do talk to

each other via the internet and they are concerned enough about law enforcement that they

encrypt their hard drives, seek foreign websites, and use anonymous phone apps in an effort to

prevent detection. There is much to be gained by a significant sentence—increased safety for

our children.

V.      MONETARY PENALTIES

        A.      RESTITUTION

                1.      The law

        Restitution to victims of convicted child pornography offenders is “mandatory.” 18

U.S.C. § 2259(a), (b)(4)(A). The restitution order must “direct the defendant to pay the victim

. . . the full amount of the victim’s losses,” including costs for:

        (A) medical services relating to physical, psychiatric, or psychological care;

        (B) physical and occupational therapy or rehabilitation;

        (C) necessary transportation, temporary housing, and child care expenses;


                                                   25
     Case: 1:19-cr-00260-JRA Doc #: 24 Filed: 11/06/19 26 of 31. PageID #: 166



        (D) lost income;

        (E) attorneys’ fees, as well as other costs incurred; and

        (F) any other losses suffered by the victim as a proximate result of the offense.

        18 U.S.C. § 2259(b)(1), (3). The court “may not decline to issue an order under this

section because of—(i) the economic circumstances of the defendant; or (ii) the fact that a

victim has, or is entitled to, receive compensation for his or her injuries from the proceeds of

insurance or any other source.” 18 U.S.C. § 2259(b)(4)(B).

        In Paroline v. United States, 134 S. Ct. 1710 (2014), the Supreme Court held that a child-

pornography victim was entitled to restitution from a possessor of her images, even though “the

victim did not know who [the defendant] was and . . . none of her claimed losses flowed from

any specific knowledge about him or his offense conduct.” Id. at 1718, 1722. Employing a

proximate-cause standard, it explained that “a court applying § 2259 should order restitution in

an amount that comports with the defendant’s relative role in the causal process that underlies

the victim’s general losses.” Id. at 1727. The amount must not be “a token or nominal amount,”

even in a case involving possession (as Paroline was) or receipt and distribution (as here), as

opposed to production. Id. Rather, a “reasonable and circumscribed award imposed in

recognition of the indisputable role of the offender in the causal process underlying the victim’s

losses and suited to the relative size of that causal role” is necessary. Id.; see also id. (noting

that such an award “serve[s] the twin goals of helping the victim achieve eventual restitution for

all her child-pornography losses and impressing upon offenders the fact that child-pornography

crimes, even simple possession, affect real victims”).

        In deciding the appropriate amount of restitution, “a court must assess as best it can from

available evidence the significance of the individual defendant’s conduct in light of the broader

causal process that produced the victim’s losses.” Id. Importantly, “[t]his cannot be a precise

                                                  26
      Case: 1:19-cr-00260-JRA Doc #: 24 Filed: 11/06/19 27 of 31. PageID #: 167



mathematical inquiry and involves the use of discretion and sound judgment.” Id.; accord id.

(reaffirming that it is “neither necessary nor appropriate to prescribe a precise algorithm for

determining the proper restitution amount”). Factors that may be relevant, if known, include the

total “amount of the victim’s losses caused by the continuing traffic in the victim’s images,”

“the number of past criminal defendants found to have contributed to the victim’s general

losses,” “reasonable predictions of the number of future offenders likely to be caught and

convicted for crimes contributing to the victim’s general losses,” “whether the defendant

reproduced or distributed images of the victim,” and “how many images of the victim the

defendant possessed.” Id. As the Supreme Court warned, however, “[t]hese factors need not be

converted into a rigid formula, especially if doing so would result in trivial restitution orders.”

Id.

               2.      Restitution Request in This Case

        As of the filing of this memorandum, there has been no restitution request form the

identified victims; however, the Government would request that should a request be made, that

the amount requested be ordered.

        B.     FINE

        The PSR indicates that Burrows is incapable of paying a fine but the Government argues

that he be ordered to do so, however, if given a choice between a fine and the payment of the

special assessment detailed below the Government believes the funds would be better directed to

the special assessment.

        C.     18 U.S.C. § 3014 ADDITIONAL SPECIAL ASSESSMENT

        Defendant is also subject to a mandatory $5,000 Additional Special Assessment under 18

U.S.C. § 3014. The statute states, in pertinent part:




                                                 27
     Case: 1:19-cr-00260-JRA Doc #: 24 Filed: 11/06/19 28 of 31. PageID #: 168



               Beginning on the date of enactment of the Justice for Victims of
               Trafficking Act of 2015 and ending on September 30, 2023, in
               addition to the assessment imposed under section 3013, the court
               shall assess an amount of $5,000 on any non-indigent person or
               entity convicted of an offense under—

               (1) chapter 77 (relating to peonage, slavery, and trafficking in
               persons);

               (2) chapter 109A (relating to sexual abuse);

               (3) chapter 110 (relating to sexual exploitation and other abuse
               of children);

               (4) chapter 117 (relating to transportation for illegal sexual
               activity and related crimes)....

       18 U.S.C. § 3014(a) (emphasis added).

These assessments are deposited in the Domestic Trafficking Victims’ Fund and awarded as

grants or enhanced programming for victims. 18 U.S.C. §§ 3014(c) and (e)(1). Because

Burrows has been convicted of an offense under Chapter 110, the Court must impose this

additional special assessment unless it finds he is unable to pay; however, both Burrows’ current

and future financial status is to be evaluated when making the indigency determination under §

3014. United States v. Janatsch, 722 F. App'x 806, 810-11 (10th Cir. 2018). That is, negative

net worth at the time of sentencing is not dispositive of the issue. United States v. Kelley, 861

F.3d 790, 801-802 (8th Cir. 2017). If “at some point” a defendant would be able to pay the

Additional Special Assessment, “[t]his ability to earn money in the future preclude[s] a finding

of indigence for purposes of § 3014.” Id.

       This is consistent with a similar finding by another Judge in this District on August 20,

2018, in United States v. Phillip Carl, case number 3:17CR159, in which Carl was represented

by a Federal Defender’s Office due to a finding of indigency. The Court, relying on the PSR,

found a present inability to pay, but found Carl was part-owner of property and also young

enough that work following release was likely. See also, United States v. Lail, 2018 WL

                                                28
     Case: 1:19-cr-00260-JRA Doc #: 24 Filed: 11/06/19 29 of 31. PageID #: 169



2771112 (4th Cir. 2018), (imposition of the $5,000 assessment warranted based on future ability

to pay following sale of defendant’s house even though indigent at sentencing, represented by

the Federal Defender, and unable presently to pay); United States v. Rodgers, 711 F. App'x 229,

230 (5th Cir. 2018) (citing United States v. Magnuson, 307 F.3d 333, 335 (5th Cir. 2002)

($5,000 assessment warranted where defendant had title to certain assets and potential

employability sufficient to pay even though PSR found present inability to pay). As the Tenth

Circuit noted, “nothing in the statute precludes an examination of future ability to pay as part of

a holistic assessment of the indigency determination.” United States v. Janatsch, 722 F. App'x

806, 810-11 (10th Cir. 2018). On the contrary, as the Court in that case noted, “[the

defendant]’s going to have plenty of time to pay that off while incarcerated.” Id. at 806, 810-11.

That is precisely the case here. Even in the absence of assets, Burrows will be in prison for at

least five years and during that time, he can participate in the IFRP, which affords him the future

ability to pay both the fine and additional special assessment. In fact, the fine will not expire for

20 years from the date of his release from custody. 18 U.S.C. § 3613(b). Moreover, Defendant

has shown no inability to work. Further, he has funds from which he can pay the special

assessment. (Doc. 22: PSR, PageID 125-7). Thus, he demonstrates future potential

employability, both in the institution and beyond, with which to make payments and

consequently, Defendant should be ordered to pay the $5,000 additional special assessment.




                                                 29
      Case: 1:19-cr-00260-JRA Doc #: 24 Filed: 11/06/19 30 of 31. PageID #: 170



VI.     CONCLUSION

        For these reasons and those to be articulated at the sentencing hearing, the Government

requests a sentence within the range of 135 – 168 months.

                                                      Respectfully submitted,

                                                      JUSTIN E. HERDMAN
                                                      United States Attorney

                                              By:    /s/ Brian S. Deckert
                                                      Brian S. Deckert (OH: 0071220)
                                                      Assistant United States Attorney
                                                      United States Court House
                                                      801 West Superior Avenue, Suite 400
                                                      Cleveland, OH 44113
                                                      (216) 622-3873
                                                      (216) 522-8355 (facsimile)
                                                      Brian.Deckert@usdoj.gov




                                               30
     Case: 1:19-cr-00260-JRA Doc #: 24 Filed: 11/06/19 31 of 31. PageID #: 171



                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 6th day of November 2019, a copy of the foregoing document

was filed electronically. Notice of this filing will be sent to all parties by operation of the Court's

electronic filing system. All other parties will be served by regular U.S. Mail. Parties may

access this filing through the Court's system.


                                                       /s/ Brian S. Deckert
                                                       Brian S. Deckert
                                                       Assistant U.S. Attorney




                                                  31
